Title: To Benjamin Franklin from Elie de Beaumont, 15 July 1777
From: Elie de Beaumont, Jean-Baptiste-Jacques
To: Franklin, Benjamin


Monsieur
Paris 15 juill. 1777. rüe de braque
Je vous prie instamment de vouloir bien m’adresser demain ou après demain une reponse pour Monsieur le Comte de Tressan. Il y a près d’un mois qu’il vous a ecrit, et vous êtes convenu avec moi le dimanche 6 de ce mois de m’ecrire deux lettres une plus courte pour lui en reponse a la sienne que je lui ferai parvenir a sa terre, et l’autre plus detaillée pour moi que je puisse lui faire lire, dans laquelle si vous ne pouvés rien faire pour sa demande, il voye au moins le regret que vous en avés.

Il m’importe beaucoup de recevoir ces deux lettres promptement afin qu’il voye bien que je n’ai pas negligé son interêt et celui de Monsieur son fils, et vous ne voudriés pas sans doute par un plus long retardement le mettre dans le cas de se plaindre de moi. J’ai l’honneur d’être avec le plus veritable attachement Monsieur votre tres humble et tres obeissant serviteur
Elie DE Beaumont
 
Notation: Elie de Beaumont 15. Juillet 1777.
